DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 4 is recites the limitation "the electrical insulation material in the distal side portion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 claims “an electrical insulation material”, and claim 4 states the “electrical insulation material” resides with the proximal side portion of the cover.  Claim 4 again then states that some insulation material reside on the distal side portion, but fails to mention whether this is different material or the same material as the first claimed “insulating material”.  Proper correction is required.
5.	Claim 5 is only rejected based on its dependency to claim 4.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3, 8-14, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Manzo U.S. 9,204,923 (herein referred to as “Manzo”) and in view of Wang U.S. 2020/0398032 (earliest filing date 11/2/2012; herein referred to as “Wang”).
8.	Regarding Claims 1 and 12, Manzo teaches an electric surgical instrument to be detachably connected to a robot arm of a robotic surgical system (Col. 10, lines 8-9, “a robotic control system coupled to backend 500”) comprising:
	a. a shaft (Fig. 1, ref num 110);
	b. an end effector provided at a distal end side of the shaft via a wrist structure (Fig. 1, ref num 200, Fig. 2A, 3A, ref nums 240, 242, 244 and Figs. 2A and 3A, ref num 260, wrist structure is within this);
	c. a connection part which is provided at a proximal end side of the shaft and is to be connected to the robot arm (Fig. 1, ref num 120 = backend; Col. 10, lines 8-9, “a robotic control system coupled to backend”; backend 500 is an embodiment of backend 100); and
d. a cover (Figs. 2A and 3A, ref num 260) including an elongated hollow structure to accommodate therein the wrist structure (as shown in Fig. 3A, ref num 260 includes a hollow structure that houses the wrist structure; Col. 4, line 38, “a wrist mechanism hidden by cover 260”) and containing therein an electrical insulation material (Col. 4, lines 29-30, “cover 260 can be made of rubber, silicone, or another flexible insulating material”) and an X-ray contrast agent.
However, Manzo fails to teach (d) the cover contains an X-ray contrast agent.
Wang teaches a medical device of analogous art in which an X-ray contrast agent is delivered to the medical device (para 0075 “infusion port for chemical formulation”; para 0069, “the formulation is a mixture… a contrast agent, wherein an effective amount of the contrast agent is include so as to be able to track the mixture in the wall of the body lumen by X-ray”).  This provides a benefit to the device such that the contrast agent allows for proper imaging of the target area being treated by said device (para 0179).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manzo to improve the electric surgical instrument by including a contrast agent for imaging the target tissue being treated by said device.

9.	Regarding Claims 2 and 13, Manzo teaches the cover (Figs. 2A and 3A, ref num 260) includes at a distal end portion an opening whose size allows the end effector to be inserted therethrough (Fig. 3A, ref num 242/244, that make up 240, are inserted therethrough cover 260); and the electrical insulation material of the cover has flexibility to allow the end effector to be manipulated with the cover accommodating therein the wrist structure (Col. 4, lines 29-35).

10.	Regarding Claims 3 and 14, Manzo teaches the insulation material contains silicone or polyurethane rubber (Col. 4, lines 29-30).	

11.	Regarding Claims 8 and 19, Manzo fails to teach the cover contains 5% or more and 50% or less by weight of the X-ray contrast agent.
Wang teaches a medical device of analogous art in which an X-ray contrast agent is delivered to the medical device (para 0075 “infusion port for chemical formulation”; para 0069, “the formulation is a mixture… a contrast agent, wherein an effective amount of the contrast agent is include so as to be able to track the mixture in the wall of the body lumen by X-ray”).  The contrast agent is 5%-50% weight (para 0069, “contrast agent in the formulation may range from 2 to 20% by weight, or from 5 to 15% by weight”).  This provides a benefit to the device such that the contrast agent allows for proper imaging of the target area being treated by said device (para 0179).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the contrasting agent of a certain weight percentage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

12.	Regarding Claim 9, Manzo teaches the cover includes a first opening at a distal end portion thereof, and a second opening at the proximal end portion thereof, the second opening being larger than the first opening (as shown in Fig. 3A, the proximal opening, i.e. the right side, of cover 260 is larger than the opening on the distal end, i.e. the left side).

13.	Regarding Claims 10 and 20, Manzo teaches the electric surgical instrument is a monopolar electric surgical instrument or a bipolar electric surgical instrument (Col. 12, lines 32-40, “invention that are monopolar scissors….apply monopolar cautery energy”).

14.	Regarding Claim 11, Manzo teaches the connection part of the electric surgical instrument (Fig. 1 and 5B, ref num 120/500, i.e. the backend, contains connector ref num 590) is connected to a drive part of the robot arm via an adapter (Col. 10, lines 1-3, “connector 590…that connects to the power supply through an adapter cable (not shown)”; Col. 10, lines 62-65, “mounting or docking port on a robotic control system. Backend mechanism…fitted to a control system”).

15.	Claims 4-5, 7, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo and Wang, and in view of “High tear strength silicone elastomers with low hardness and high elongation” by Brick (herein referred to as “Brick”).
16.	Regarding Claims 4 and 15, Manzo teaches the cover includes a distal side portion and a proximal side portion connected to the distal side portion (see Fig. 2A and 3A, ref num 260 contains both a proximal and distal side), and the proximal side portion of the cover contains the electrical insulation material different than that of the electrical insulation material in the distal side portion (Col. 7, lines 26-28, “distal clevis 230 can be made of plastic or other insulating material and does not require the strength/rigidity to prevent blades 242 and 244 from being pushed apart during cutting”; therefore the area that contains the distal clevis has a different insulation than the opposite).
	However, Manzo fails to teach that the tear strength of the insulation is higher.
It is known that the tear strength of silicone or rubber is high (see Brick, abstract “silicone elastomers with high tear strength”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tear strength of said insulating material be high, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

17.	Regarding Claims 5 and 16, Manzo fails to teach the distal side portion and the proximal side portion of the cover both contain the X-ray contrast agent.
Wang teaches a medical device of analogous art in which an X-ray contrast agent is delivered to the medical device (para 0075 “infusion port for chemical formulation”; para 0069, “the formulation is a mixture… a contrast agent, wherein an effective amount of the contrast agent is include so as to be able to track the mixture in the wall of the body lumen by X-ray”).  This provides a benefit to the device such that the contrast agent allows for proper imaging of the target area being treated by said device (para 0179).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the contrast agent be disposed at either side of the cover, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manzo to improve the electric surgical instrument by including a contrast agent for imaging the target tissue being treated by said device.

18.	Regarding Claims 7 and 18, Manzo teaches the insulation material is made of rubber or silicone (Col. 4, lines 29-30), but fails to teach that the hardness is 50 or more and 70 or less according to DIN 53504 (Shore A).
It is known that the hardness of silicone is between 50-70 (see Brick NPL, abstract “silicone elastomers…maintained across the entire hardness range of 30-70 Shore A”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hardness of the insulating material to be of a known range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  It also would have been obvious to one having ordinary skill in the art at the time the invention was made to make the insulation material a certain hardness within said range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

19.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo and Wang, and in view of “Dynamic characterization and modeling or rubber shock absorbers” by Ucar (herein referred to as “Ucar”).
20.	Regarding Claims 6 and 17, Manzo teaches the insulation material is made of rubber or silicone (Col. 4, lines 29-30), but fails to teach that the elongation ratio is 100% or more and 1000% or less according to DIN 53504-S1.
It is known that the elongation of rubber can be up to 1000% (see Ucar NPL, introduction).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the elongation of the insulating material to be no more than 1000%, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  It also would have been obvious to one having ordinary skill in the art at the time the invention was made to make the insulation material a certain elongation within said range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794